Citation Nr: 1733125	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  17-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative disc disease, degenerative joint disease, and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1945 to October 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is remanded to the RO or the Appeals Management Office (AMO).  VA will notify the appellant if further action is required.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A.  Additional Medical Evidence

In April 2017, the Veteran testified at videoconference hearing before the Board.  He referenced treatment with Dr. Bruno.  A review of the Veteran's electronic claims file reveals that no records of such treatment have been associated with the file. 

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. 
§ 3.159 (c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO or AMO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim on appeal, to include any treatment records from Dr. Bruno.  Based on his response, the RO or AMO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO or AMO must obtain any available VA treatment records since September 2016 regarding the treatment of lumbosacral strain with degenerative disc disease, degenerative joint disease, and intervertebral disc syndrome.

B.  New VA Examination

In August 2016, the Veteran was afforded a VA lumbar spine examination.  After evaluating the Veteran, the VA examiner diagnosed the Veteran as having chronic lumbosacral muscle strain, degenerative disc disease, degenerative joint disease, and intervertebral disc syndrome (IVDS).  Regarding the IVDS diagnosis, the examiner observed that the Veteran had not had any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past twelve months.

During his April 2017 hearing before the Board, the Veteran was asked whether he had experienced any incapacitating episodes as a result of his back disability or whether a doctor had ever told him that he needed bed rest.  He reported that his doctors told him that for "period of six weeks [he] should stay in bed, bed rest, and maybe it would improve."

Although the August 2016 VA examiner found that the Veteran did not experience any incapacitating episodes due to IVDS or require any signs or symptoms that required bed rest, the Veteran's April 2017 hearing testimony suggests otherwise.  

Given that the Veteran's lumbar spine symptomatology may have worsened since he was last examined, the RO/AMO must schedule the Veteran for an updated examination to ascertain the current severity of his service-connected lumbosacral spine with degenerative disc disease, degenerative joint disease, and intervertebral disc syndrome.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also Snuffer v. Gober, 10 Vet. App. 400, 403   (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  In addressing the severity of the Veteran's lumbar spine symptomatology, the VA examiner must consider and discuss whether the Veteran has experienced any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

Accordingly, the case is remanded for the following actions:

1.  The RO or AMO must contact the Veteran and afford him the opportunity to identify all VA and non-VA medical care providers who have treated him for his lumbar spine disorder during the course of this appeal, to include any available records from his private physician, "Dr. Bruno."  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain any available VA treatment records since September 2016 concerning the Veteran's lumbosacral strain with degenerative disc disease, degenerative joint disease, and intervertebral disc syndrome. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO/AMO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO/AMO. If, after making reasonable efforts to obtain named records, the RO/AMO is unable to secure the same, the RO/AMO must notify the Veteran and (a) identify the specific records the RO/AMO is unable to obtain; (b) briefly explain the efforts that the RO/AMO made to obtain those records; (c) describe any further action to be taken by the RO/AMO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the severity of his service-connected lumbosacral strain with degenerative disc disease, degenerative joint disease, and intervertebral disc syndrome.  The electronic claims file and all pertinent records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight bearing exertion.  The examiner must state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

The examiner must also state whether the Veteran's intervertebral disc syndrome (IVDS) causes incapacitating episodes requiring prescribed bed rest, and if found, the examiner must report the frequency and total duration of such episodes over the course of the previous 12 months.  In doing so, the examiner should be aware that the Veteran recently testified that his doctors told him that for "period of six weeks [he] should stay in bed, bed rest, and maybe it would improve."

A thorough neurological examination of the Veteran's lumbar spine and any affected extremities must be conducted.  The examiner must state whether any neurologic manifestations found are caused by the Veteran's service-connected lumbar spine disorder. The examiner must also state whether any neurologic manifestations found result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

3.  The RO/AMO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.   The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file showing that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO/AMO must adjudicate the claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO/AMO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




